DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 99 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 18, 2020.
Applicant’s election without traverse of Group I, species a in the reply filed on December 18, 2020 is acknowledged.
Information Disclosure Statement
The information disclosure statement filed March 21, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a date has not been provided for the crossed out references, it is noted that at least a year must be provided.  It has been placed in the application file, but the information referred to therein in the crossed out references has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement (IDS) submitted on September 25, 2019 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70-78, 80-84 and 96-98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 70, the applicant claims the body comprising a first one or more areas and a second one or more areas and the body further comprising a pluraly of tooth receiving cavities and the first area(s) from an interproximal region of the cavities, however, it is unclear how the second area(s) are related to the cavities are claimed.  It is suggested that the applicant amend the claims to clarify how all the different element of the body are related to clarify what is being claimed. For examination purposes, the second area(s) are being interpreted as the cavities, however, the applicant should amend the claim to clarify. 
The claimed polymeric shell of claim 78 is unclear as to how it is related to the claimed first and second areas and cavities. For examination purposes, the claimed shell is being interpreted as including the first and second areas, such that the 
With respect to claim 80, the claimed “distribution of at least one mechanical property” is unclear as if it is the same property as that in claim 79 or a different property. For examination purposes, the property of claim 80 is being interpreted as the same as that of claim 79 however, the applicant should amend the claim to clarify.
Further with respect to claim 81-82, it is unclear from the claim language if the claimed properties, i.e. stiffness and elongation, are further limiting the properties of claims 79-80 or are an additional property. For examination purposes, the claimed properties of claims 81-82 are being interpreted as further limiting the generic property of claims 79-80, however, the applicant should amend the claim to clarify.  
With respect to claims 83-84, it is unclear if the claims “interconnected unit cells” are further limiting the previously claimed interconnected cells or are claiming additional cells. For examination the limitations are being interpreted as further limiting the previously claimed interconnected unit cells, however, the applicant should amend the claims to clarify. 
With respect to claims 96-97 it I unclear if the claimed forces and tension is further limiting the mechanical property of claim 95 or is in addition to it. For examination purposes the claimed forces and tension of claims 96-97 are being interpreted to further limit the generic property of claim 95 however, the applicant should ament the claim to clarify. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 70-73 and 77-78 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wen (2017/0100214).
Wen discloses an intraoral appliance comprising a body comprising a first one or more areas formed form a first polymeric material (par. 231, the lattice structure being formed from a polyurethane or other polymers), the first one or more areas composed of a first cellular structure with a first network of interconnected unit cells, the first network of interconnected unit cells having a first elongation characteristic, the first elongation characteristic being characterized by a first elongation value (pars. 212, 216, 219, 232, 235, it is noted that the polymer material of the lattice has a degree of flexibility, therefore the material intently has a first elongation characteristic which is a value), a second one or more areas, at least a portion being proximate to the first one or more areas, the second one or more areas formed form a second polymeric material having a second elongation characteristic, the second elongation characteristic being characterized by a second elongation value(pars. 212, 216, 219, 232, 235, it is noted that the polymer material of the lattice has a degree of flexibility, therefore the material intently has a second elongation characteristic, it is noted that the applicant has not defined that the first and second elongation values are different, therefore the limitations 
With respect to claim 71, Wen further teaches wherein the first network of interconnected unit cells comprises one or more bridges to connect one or more interconnected unit cells therein (pars. 234, 235-237, such that the cells connected, therefore they interconnected by “bridges”).
With respect to claim 72, Wen further teaches wherein one or more interconnected unit cells of the first network of interconnected unit cells share one or more sides (see fig. 12a, pars. 232, 235-237, such that they share at least the side of the neighboring cell(s).
With respect to claim 73, Wen further teaches wherein the second one or more areas comprise a second cellular structure with a second network of interconnected unit cells, the second network of interconnected unit cells having the second elongation characteristic (see explanation above with respect to claim 70 regarding the second area(s)).
With respect to claim 77, wherein the first polymeric material is the same as the second polymeric material (see par. 216 “material of the lattice structure”, explanation above regarding the aligner and the different areas of the aligner reading of the claimed first and second areas and the lattice being made of a polymer, pars. 288-289).
With respect to claim 78, Wen further teaches the body comprises a polymeric shell having an exterior surface and an interior surface, the interior surface forming the plurality of teeth receiving cavities (par. 225-226, 242, 245 a polymer coating the entire structure, therefore the interior surface comprises a polymeric shell or the lattice is not coated and the lattice is made of a polymer as discussed above, therefore the interior of the lattice provides the polymeric shell).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2017/0100214) as applied to claim 70 above, and further in view of Shivapuja et al. (2016/0256240).
Wen teaches the invention as substantially claimed and discussed above, including the first and second elongation values inherently corresponding to a first and second apparent young’s modulus (see above regarding the material inherently having 
Shivapuja teaches a dental aligner with elongation values corresponding to a young’s modulus selected from 600-2000 MPa (see par. 127). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Wen with the disclosed young’s modulus taught by Shivapuja in order to help move the teeth in their programed movement (see par. 109).

Claims 75-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2017/0100214) in view of Shivapuja et al. (2016/0256240) as applied to claim 74 above, and further in view of Martz et al. (2015/0157421).
Wen/ Shivapuja teaches the invention as substantially claimed and discussed above, including Wen teaches areas of the aligner having different properties to deliver different forces to the teeth (see pars. 2216, 218-219, 224, 227-228, 237, 246-247) however, does not specifically teach wherein the second apparent young’s modulus is greater than the first apparent young’s modulus and the first apparent young’s modulus is greater than the second apparent Young’s modulus. 
Martz teaches an intraoral appliance comprising a first area 42 and a second area 15 having different elastic modulus (young’s modulus is known as an elastic modulus, therefore one area is greater than the other if they are different). Therefore with respect to claims 75-76, it would have been obvious to one having ordinary skill in the art to provide the appliance of Martz wherein the second apparent young’s modulus is greater than the first apparent young’s modulus and the first apparent young’s .

Claims 79-81, 83-91, 93 and 95-96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2017/0100214) in view of Dinh et al. (2013/0323665).
Wen teaches an intraoral device comprising an adaptive cellular structure formed by 3D printing (pars. 212, 232, 235, par. 230 regarding layers), the printed cellular structure comprising a plurality of which comprise a network of interconnected unit cells having a cell distribution providing a selected spatial distribution of at least one mechanical property along one or more physical dimension of said intraoral device (pars. 232, 235-236-238). Wen teaches the invention as substantially claimed and discussed above, however, does not specifically teach the structure comprising 100 to 10,000 layers.
Dinh teaches an intraoral appliance which is printed and the printed structure comprises between 100 to 10,000 layers (see abstract, “at least 200 layers”, pars. 11, 54, teaches from 25 to 10,000 layers). It would have been obvious to one having ordinary skill in the art to modify Wen with the teachings of Dinh which teaches 3d printing is a method of creating an object by laying down layer after layer of material, up to 10,000 layers in order to print the aligner of a desired thickness in order to deliver the desired forces to the teeth. It is noted that Wen teaches the use of 3D printing the cells as discussed above, therefore, since it is known as taught by Dihn that 3d printing is the 
With respect to claim 80, Wen further teaches the intraoral device comprising the adaptive cellular structure is characterized by a heterogeneous cell distribution providing a spatially nonhomogeneous distribution of at least the one mechanical property along the one or more physical dimensions of the device (see fig. 12f, pars. 235, 237, 244).
With respect to claim 81, Wen further teaches wherein the heterogeneous cell distribution provides for a spatially nonhomogeneous distribution of stiffness along one or more physical dimensions of the device (pars. 235, 244).
With respect to claim 83, Wen further teaches the device wherein the adaptive cellular structure comprising 100 to 1,000,000 interconnected cells (par. 232, “Lattice structures may contain a plurality of lattices cells, dozens, thousands, hundreds of thousands”).
With respect to claim 84, Wen further teaches, wherein the interconnected unit cells of the adaptive cellular structure are connected by virtue of sharing one or more sides (see figs. 12a-12b, pars. 232, 235-238).
With respect to claim 85, Wen further teaches wherein each of the interconnected unit cells independent has an open geometry (par. 235 regarding the cell unit shapes).
With respect to claim 86, Wen further teaches wherein the open geometry of each of the interconnected unit cells independently has a shape including a polygon (par. 235, cubic, hexagonal, tetragonal, rhombohedral).
With respect to claim 87, Wen further teaches wherein the interconnected unit cells independently comprise an arrangement of one or more struts providing the open geometry *pars. 235-237).
With respect to claim 88, Wen further teaches wherein the struts of the interconnected unit cells have thicknesses independently selected from the range of 10 µm to 5mm (se par. 235 thickness from 0.1-5mm), lengths and widths independently selected from the range of 10 µm to 7mm (see par. 237, 1-20 mm which includes values within the claimed ranges).
With respect to claim 89, wherein the thicknesses, lengths, widths or any combination of these of the struts are non-uniform from unit cell to unit cell in said network (pars. 235 “local variations in the unit cell geometry and/or unit cell size may occur, in order to provide regions with a certain stiffness”, par. 237 “differing regions of the lattice may have openings which are uniform in size but which are different from other regions”).
With respect to claim 90, Wen further teaches wherein said interconnected unit cells have an aerial footprint independently selected form the range of 1mm2 to 20 cm2 (see par. 237 regarding the lengths and widths, par. 235 regarding the shapes, such that cubic cell could have sides of 1mm, with an area of 1mm2 and so on).
With respect to claim 91, Wen teaches the device as substantially claimed and discussed above, including modifying the porosity in order to provide the desired strengths to the device (see par. 233), however, does not specifically teach the porosity is selected from the ranges of 5% to 95%. It would have been obvious to one having ordinary skill in the art to provide the porosity of the device of Wen to be within the 
With respect to claim 93, Wen teaches studying the lattice (i.e. cellular structure) in tension (see par. 212), therefore it is noted that the adaptive cellular structure is provided with a compression strength, however, does not specifically teach the strength is between 0.1 mPa to 1.5 GPa, however, it is noted that it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Wen to provide the structure with the claimed ranges of compression strength as a matter of obvious design choice in order to deliver the desired forces to the teeth to move the teeth as desired. It is noted that the applicant does not teach the ranges provides any unexpected results or advantages and the prior art teaches the invention used for the same use as the claimed invention, such as providing forces to the teeth in order to move the teeth, therefore, it is noted it would have been obvious to one having ordinary skill in the art to modify the cellular structure of Wen to have the compression strength as claimed.
With respect to claim 95, Wen teaches a method for positioning the teeth of a subject, the method comprising applying to the teeth of the subject an intraoral device, the device comprising an adaptive cellular structure comprising a network of interconnected unit cells having a heterogeneous cell distribution providing a selected spatially nonhomogeneous distribution of at least one mechanical property along one or more physical dimensions of the device and providing a selected distribution of forces to 
Dinh teaches a method for positioning teeth of a subject, the method comprising applying an intraoral appliance to the teeth wherein the intraoral appliance which is printed and the printed structure comprises between 100 to 10,000 layers (see abstract, “at least 200 layers”, pars. 11, 54, teaches from 25 to 10,000 layers). It would have been obvious to one having ordinary skill in the art to modify Wen with the teachings of Dinh which teaches 3d printing is a method of creating an object by laying down layer after layer of material, up to 10,000 layers in order to print the aligner of a desired thickness in order to deliver the desired forces to the teeth. It is noted that Wen teaches the use of 3D printing the cells as discussed above, therefore, since it is known as taught by Dihn that 3d printing is the printing of an object by laying down layer after layer of material, Wen would intently teach some layers. 
With respect to claim 96, Wen further teaches wherein the heterogeneous cell distribution provides for a selected distribution of force of the teeth of the subject (see pars. 228, 244).

Claims 82 and 94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2017/0100214) in view of Dinh et al. (2013/0323665) as applied to claim 80 above, and further in view of Martz et al. (2015/0157421).
Wen/Dinh teaches the invention as substantially claimed and discussed above including with respect to claim 94, wherein the heterogeneous cell distribution comprises a plurality of higher stiffness unit cells and a plurality of lower stiffness unit cells (see par. 244), however, does not specifically teaches the heterogeneous cell distribution provides for a spatially nonhomogeneous distribution of elongation at break along the one or more physical dimensions of the device and the higher stiffness cells are characterized by rigidity higher than the lower stiffness unit cells and the lower stiffness cells are characterized by range of elongation higher than the higher stiffness unit cells.
Martz teaches providing areas with higher stiffness/more rigid and less stiff/more flexible and different (i.e. one greater than the other) breaking points, which is related to the elongation of the material and nonhomogeneous distribution of elongation (see par. 84). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Wen/Dinh with the varying material properties as taught by Martz in order to deliver the desired forces to the teeth in order to move the teeth are prescribed (see par. 84-85).

Claim 92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2017/0100214) in view of Dinh et al. (2013/0323665) as applied to claim 80 above, and further in view of Shivapuja et al. (2016/0256240).
Wen/Dinh teaches the invention as substantially claimed and discussed above, however, does not specifically teach the adaptive cellular structure is characterized by an apparent young’s modulus selected from the range of 0.1MPa to 10 GPa.
Shivapuja teaches a dental aligner with elongation values corresponding to a young’s modulus selected from 600-2000 MPa (see par. 127). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Wen with the disclosed young’s modulus taught by Shivapuja in order to help move the teeth in their programed movement (see par. 109).

Claims 97-98 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (2017/0100214) in view of Dinh et al. (2013/0323665) as applied to claim 95 above, and further in view of Raby et al. (WO 2016/209654).
Wen/Dinh teaches the invention as substantially claimed and discussed above including the lattice performance being studied in tension (par. 212) and translation and rotation teeth to determine a treatment plan (see par. 158), however, does not specifically teach the heterogeneous cell distribution provides for a selected distribution of tension and linear translation and/or rotation.
Raby teaches a method including the use of an intraoral appliance to move the teeth wherein the forces applies to the teeth by the aligner are in tension (see pg. 34, embodiment 23) and the aligner provides forces for liner translation (pg. 34, embodiment 21) and rotation (pg. 33, embodiment 20). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Wen/Dinh with the aligner to provide the tension, translation and rotation forces as taught by Raby in order to apply known forces to the teeth to move the teeth in known and desired directions to achieve the desired prescribed orientation.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        2/17/2021